Order entered December 17, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00163-CV
                                      No. 05-18-00164-CV

                         IN THE INTEREST OF M.A.A., A CHILD

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                        Trial Court Cause Nos. 1-09-843 and 1-15-76

                                            ORDER
       Before the Court is appellants’ December 13, 2018 motion for a sixty-day extension to

file their briefs. The briefs were first due June 15, 2018. After four extensions, the brief is now

due December 17, 2018.

       Our order granting the last extension motion cautioned appellants that further extension

requests would be disfavored. Accordingly, we GRANT the motion to the extent we ORDER

the brief be filed no later than January 22, 2019. We caution that failure to file the briefs may

result in dismissal of the appeal without further notice.       See TEX. R. APP. P. 38.8(a)(1),

42.3(b),(c).



                                                      /s/   DAVID EVANS
                                                            JUSTICE